DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-9 and 11-23 are pending. Claims 1, 11, 12, 14 and 19 are currently amended. Claim 23 is newly added and claim 10 is canceled. It appears that no new matter has been added. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly they are withdrawn. The replacement figures have overcome the drawing objections which are withdrawn. The amendments along with the remarks have overcome the rejections to Claim(s) 1-4, 6-9, 14 under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bornholdt (US 3606241) and/or in view of Morozumi (US 4998561); Claim 5 under 35 U.S.C. 103 as being unpatentable over Bornholdt and/or in view of Morozumi as applied to claims 1-4, and further in view of Ewing (US 4796854); Claim 11-13, 18 under 35 U.S.C. 103 as being unpatentable over Bornholdt and/or in view of Morozumi as applied to claims 1 and 9 above, and further in view of Bergamini (US 5586575) and Koch (US 6234189);  Claim 19-22 under 35 U.S.C. 103 as being unpatentable over Bornholdt and/or in view of Morozumi as applied to claim 1, and further in view of Grando (US 5979484), and accordingly those rejections are withdrawn.
Allowable Subject Matter
Claims 1-9 and 11-23 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “said shutter having a through hole configured to put said secondary volume in fluid connection with said inlet passage when said shutter is in the closed position and when the valve has a normal pressure condition; said actuating means comprising an interstitial space in fluid communication with said through hole for the passage of the fluid towards said secondary volume, and a second stabilization membrane arranged snap-fitted into the secondary volume for splitting it into an auxiliary volume and an intermediate volume; said intermediate volume being comprised between the first stabilization membrane and the second stabilization membrane for containing air pressure at a pressure substantially equal atmospheric pressure value” in combination with the other limitations set forth above, and considering that while Bergamini would teach the atmospheric air pressurization of the secondary volume, and Bornholdt teaches the diaphragms pressure balanced via an interstitial space through the shutter; it would not have been obvious to provide the above claimed arrangement especially without improper hindsight construction of the same, and also considering that Bornholdt teaches away from an atmospheric air pressure balanced secondary volume, all as essentially equivalent to the remarks in the response filed on 4/18/2022, page 11 first full paragraph.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753